*574We do not perceive any “exigent circumstances” warranting disturbance of the modified interim award (see Anonymous v Anonymous, 63 AD3d 493, 496-497 [1st Dept 2009], appeal dismissed 14 NY3d 921 [2010]). The motion court properly directed the parties to supplement their motion papers with updated financial statements (see CPLR 2214 [c]). In any event, however, the motion court did not base the upward modification in interim child support on the parties’ updated financial information; it based the modification on the “substantial change in circumstances” represented by the reduction in defendant’s interim visitation schedule from two to three days per week to one two-hour supervised visit per week (see Domestic Relations Law § 236 [B] [9] [b] [2] [i]).
We have considered defendant’s remaining arguments and find them unavailing. Concur — Tom, J.P., Sweeny, DeGrasse, Manzanet-Daniels and Clark, JJ.